DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated , the following occurred:
claims 1 and 11 were amended; 
claims 19-20 were cancelled; and
claims 21-22 were added.
Claims 1-18 and 21-22 are pending.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lipscher et al. (US 2005/0273363 A1), hereinafter Lipscher.

Claim 21:
A method for controlling elements of a graphical user interface (GUI) for a medical data entry system, said method comprising:
iteratively receiving, at a processing device, one or more inputs from the GUI until identification of a diagnosis code from among plurality of diagnosis codes that corresponds to an at least one clinical concept, wherein, during each iteration, different inputs are received;
[0061]-[0062], for example, disclose obtaining inputs, with [0063] disclosing obtaining yet more information. [0064]-[0067], for example, also disclose obtaining inputs. [0068] discloses requesting further information to complete parameters for billing a specific code, wherein completing the parameters is [0123], for example, discloses obtaining additional information to satisfy a variety of reasons (i.e. stop conditions).
based on the receiving, determining, at the processing device, whether at least one data requirement is met to associate an at least one clinical concept with an at least one diagnosis code by evaluating the inputs received during each iteration against a plurality of diagnosis codes; and
[0027], [0068], [0122], and [0123], all disclosing determining if a data requirement has been met (i.e. if further data is needed), with [0068] disclosing this with respect to “billing a specific code” which as in [0116] can be an ICD-9 code (i.e. diagnosis code).
in response to determining that the at least one data requirement is not met to associate the at least one clinical concept with the at least one diagnosis code, generating, by the processing device, one or more GUI elements configured to collect additional inputs, the additional inputs used to determine whether the at least one data requirement is met to associate the at least one clinical concept with the at least one diagnosis code; or
[0027], [0068], [0122], and [0123], all disclosing determining if a data requirement has been met (i.e. if further data is needed). [0063], for example, discloses generating fly outs (i.e. GUI elements) to collect further information. Again, as in [0068], this information is collected to determine completion of parameters for billing a specific code, which as in [0116], can be an ICD-9 code (i.e. diagnosis code).



in response to determining that the at least one data requirement is met to associate the at least one clinical concept with the at least one diagnosis code, designating, by the processing device, the at least one diagnosis code as a fully specified diagnosis code.
[0027] discloses diagnosis code values and indicating "whether the information collected during the exam is sufficient" (data requirement) as well as [0068], [0122], and [0123], disclosing determining sufficiency of information for a diagnosis, where a determination of fully sufficient information equates to a fully specified diagnosis.

Claims 1-3, 5-13, 15-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscher et al. (US 2005/0273363 A1), hereinafter Lipscher, in view of Zakim (US 7,379,855 B1).

Claims 1 and 11:
Lipscher discloses:
(claim 1)  A method for controlling elements of a graphical user interface (GUI) for a medical data entry system, said method comprising:
[0020]-[0021]
(claim 11)  A computer-based tool for controlling elements of a graphical user interface (GUI) for a medical data entry system, comprising:
[0020]-[0021]
(claim 11)  a non-transitory computer-readable medium comprising code for causing one or more devices to:
[0039] discloses "The storage or storages 206 include information for creating interfaces 214, additional data 216, and programs and instructions 218." as well as [0044]-[0045].
configuring, at a processing device, a first GUI element to receive at least one input corresponding to a selection of at least one clinical concept, said at least one clinical concept associated with at least one diagnosis code value associated with at least one data requirement for designating said at least one diagnosis code as a fully specified diagnosis code when said at least one data requirement is met;
Figures 2-3, [0039] and [0042] disclose processors; [0063], [0082]-[0083] disclose a first GUI element receiving a clinical concept input; [0116] discloses orders/findings/conditions being associated with ICD and CPT codes; [0027] discloses diagnosis code values and "whether the information [0068], [0122], and [0123].
determining, in response to receipt, at the processing device, of said at least one input, whether said at least one data requirement is met to associate the at least one clinical concept with the at least one diagnosis code;
[0027], [0068], [0122], and [0123], as mentioned above.
generating, in response to receiving said at least one input corresponding to said selection of said at least one clinical concept and in response to determining that said one data requirement is not met to associate the at least one clinical concept with said at least one diagnosis code, a second GUI element configured to present one or more selectable data items adapted to include a positive selection state and a negative selection state, said one or more selectable data items corresponding to said at least one data requirement, and said second GUI element configured to indicate whether said at least one data requirement is met;
[0063], [0084] disclose "fly outs" which are a second GUI element with selectable data items, with [0063] disclosing the fly outs may be used to seek additional information associated with previous stages and related [0068] disclosing the interface requesting information to complete the parameters for billing a specific code; [0098] discloses fly outs with items that can be selected and have an "overlying check mark or slash" (positive and negative selection state); [0027] discloses diagnosis code values and "whether the information collected during the exam is sufficient" (data requirement) as well as [0068], [0122]. [0123] and Figure 97 disclose the interface including 
determining, in response to said selection of said one or more selectable data items, whether said at least one data requirement has been met to associate the at least one clinical concept with the at least one diagnosis code, wherein determining whether said at least one data requirement is met to associate the at least one clinical concept with the at least one diagnosis code comprises;
[0098], as well as surrounding [0088]-[0097], disclose the selectable data items. [0122] and [0123], for example, disclose determining if sufficient data has been collected to justify an order (clinical concept) based on payer rules (diagnosis code), with payer rules discussed in [0116].
iteratively obtaining additional inputs associated with the at least one clinical concept until a stop condition is met, wherein, during each iteration, different inputs are received;
[0061]-[0062], for example, disclose obtaining inputs, with [0063] disclosing obtaining yet more information. [0064]-[0067], for example, also disclose obtaining inputs. [0068] discloses requesting further information to complete parameters for billing a specific code, wherein completing the parameters is the stop condition. [0123], for example, discloses obtaining additional information to satisfy a variety of reasons (i.e. stop conditions).
evaluating the additional inputs received during a current iteration against a plurality of diagnosis codes, and
As in [0068], additional information is requested to complete parameters for billing a specific code, such as an ICD-9 code (i.e. diagnosis code) as in [0116].

[0061]-[0062], for example, disclose obtaining inputs, with [0063] disclosing obtaining yet more information. [0064]-[0067], for example, also disclose obtaining inputs. [0068] discloses requesting further information to complete parameters for billing a specific code, wherein completing the parameters is the stop condition.
configuring said second GUI element based on determining, in response to said selection of said one or more selectable data items, whether said at least one data requirement has been met, wherein said second GUI element is configurable to a first state to indicate said at least one data requirement has not been met with respect to said one or more selectable items and a second state to indicate said at least one data requirement has been met with respect to said one or more selectable items;
[0098], as well as surrounding [0088]-[0097], disclose the selectable data items. [0122] and [0123], for example, disclose determining if sufficient data has been collected to justify an order (clinical concept) based on payer rules (diagnosis code), with payer rules discussed in [0116].  [0122] and Figure 97 Figure 97 also shows areas without an indication, i.e. data requirement has been met. This is also consistent with applicant’s explanation of this limitation in [0086] of the specification, where an indicator can be used to indicate missing data, and the lack of an indicator can be used to indicate sufficient data.
executing, in response to determining that said at least one data requirement has not been met, at least one GUI control adapted to require a user to positively or negatively select said one or more selectable data items such that the at least one data requirement is met to associate the at least one clinical concept with the at least one diagnosis code; and
[0116] discloses the data requirement not being met and a fly out window for updating patient data; [0098] discloses fly outs with items that can be selected and have an "overlying check mark or slash" (positive and negative selection state); and [0088] discloses graphic indications under findings such as those in [0090] and include checking and crossing an item. [0122] and [0123], for example, disclose determining if sufficient data has been collected to justify an order (clinical concept) based on payer rules (diagnosis code), with payer rules discussed in [0116]. Additionally, [0068] discloses the interface requesting information to complete the parameters for billing a specific code.
designating, in response to determining that said at least one data requirement has been met, said at least one diagnosis code as a fully specified diagnosis code.
[0027], [0068], [0073], [0116]-[0117], and [0123] disclose ensuring complete data, with [0068] specifically disclosing "information that would complete the parameters for billing a specific code."

While Lipscher discloses obtaining of additional inputs and evaluating these inputs to determine diagnosis codes, Lipscher does not explicitly disclose “excluding one or more diagnosis codes of the plurality of diagnosis codes from consideration during a subsequent iteration based on the additional inputs.” However, Zakim does disclose this limitation, specifically:
excluding one or more diagnosis codes of the plurality of diagnosis codes from consideration during a subsequent iteration based on the additional inputs, 
Col. 20, Lines 55-67, disclosing using obtained data regarding a patient for confirming/excluding diagnoses from the differential diagnosis. Also see Col. 24, Lines 30-34, Lines 60-67; and Col. 38 Lines 25-33.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Lipscher with the above limitation as disclosed by Zakim.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lipscher in order to “generate a set of the most Zakim:  Col. 21-22, Lines 58-9, specifically Lines 67-1).

Claim 2 and 12:  Lipscher in view of Zakim discloses the method of claim 1 and the computer-based tool of claim 11, as discussed above. Lipscher further discloses: 
executing said at least one GUI control includes activating, in response to determining that said at least one data requirement has not been met, a graphical indicator on the second GUI element indicating that said at least one data requirement has not been met.
[0073] and [0123] disclose a graphical indicator indicating that the data requirement has not been met.

Claims 3 and 13:  Lipscher in view of Zakim discloses the method of claim 1 and the computer-based tool of claim 11, as discussed above. Lipscher further discloses:
initiating, in response to determining that said at least one data requirement has been met, a notification to indicate that sufficient data is available to associate the at least one clinical concept with the at least one diagnosis code.
[0027] discloses visually indicating (i.e. notifying) whether the information collected during an exam is sufficient to justify the order or billing code based upon rules established by a third-party payer.

Claims 5 and 15:
said at least one data requirement includes one or more categories having selectable data items of said one or more selectable data items associated with each category of said one or more categories, wherein said at least one data requirement is considered met when at least one selectable data item from each of said one or more categories has been positively or negatively selected.
[0063] discloses "a list of categories not answered", "list may seek information associated with the etiology", "seeking additional information associated with previous stages", "request for additional information" all with regard to categories; [0068] discloses "request[ing] information that would complete the parameters for billing a specific code."; and [0088]-[0092] disclose categories with selectable data items (check/cross, i.e., positive/negative).

Claim 6:  Lipscher in view of Zakim discloses the method of claim 5. Lipscher further discloses:
executing said at least one GUI control includes activating, in response to determining that said at least one data requirement has not been met, a graphical indicator on the second GUI element indicating at least one category of said one or more categories for which an associated selectable data item has not been selected.	
[0073] and [0123] disclose a graphical indicator indicating that the data requirement has not been met, and [0123] discloses the indicators being "used to indicate that specific information associated with a step in the medical encounter workflow is missing." where "specific [0088]-[0092].

Claim 7:
Lipscher in view of Zakim discloses the method of claim 5, as discussed above.
	Lipscher further discloses:
activating one or more graphical cues on said one or more selectable data items based on said category of said each of the one or more selectable data items, wherein said one or more graphical cues correspond to different categories of said one or more categories; and
[0088]-[0092] disclose categories with selectable data items; [0059], [0073], and [0123] disclose graphical cues corresponding to different categories.

It can be seen that each element claimed is taught in Lipscher. As discussed in Lipscher, there are multiple graphical cues possible, including highlighting [0059], underlining [0059], color [0073], symbols ([0123], Fig. 97), text ([0123], Fig. 97), and outlining ([0123], Fig. 97). The claim language necessitates no specific graphical cue, and Lipscher discusses numerous types. Lipscher further discloses these cues corresponding to categories, such as vital signs [0073], symptoms (Fig. 97), and physical exam (Fig. 97), and a data requirement/missing data ([0027], [0068], [0073], [0116]-[0117], and [0123]). Lipscher further discloses categories with associated selectable data items [0088]-[0092]. It would have been obvious to one of ordinary 

modifying a graphical cue of said one or more graphical cues when a selectable data item of a corresponding category of said one or more categories has been positively or negatively selected.
 [0074] and [0076] disclose modifying visual indicators (i.e. graphical cues) corresponding to "new entries, deleted entries, or…history of changes." in the context of a “drug allergy” category, and discloses a control element that “permits deletion, reversion, or acceptance of the new entry” (positive/negative selection).
	
Claim 8:
Lipscher in view of Zakim discloses the method of claim 7, as discussed above.
	Lipscher further discloses:
activating said one or more graphical cues on said each of the one or more selectable data items includes utilizing color to identify selectable data items of a first category which represents that an item in said first category must be positively or negatively selected.
See the citations of claim 7, specifically [0059] and [0073] disclosing highlighting/color-coding of data elements, [0088]-[0092] disclosing selectable data items within multiple categories; as well as [0077] which 

It can be seen that each element is taught in Lipscher. Graphical cues in the form of coloration are disclosed in [0059], [0073], and [0077] and can correspond to categories (e.g. vital signs or test results, as in [0073] or [0077]) and missing data [0073]. Lipscher further discloses categories with associated selectable data items [0088]-[0092]. Furthermore, Lipscher discloses data requirements in [0027], [0068], [0073], [0116]-[0117], and [0123]. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine graphical cues in the form of coloration and selectable data items to satisfy the data requirement. 

Claim 9:
Lipscher in view of Zakim discloses the method of claim 8, as discussed above.
	Lipscher further discloses:
said activating said one or more graphical cues on said each of the one or more selectable data items includes utilizing color to identify selectable data items of a second category which represents that an item in said second category must be positively or negatively selected, wherein said color utilized to identify said selectable data items of said first category is implemented with a different appearance than the color utilized to identify said selectable data items of said second category.
See the citations of claim 7, specifically [0059] and [0073] disclosing highlighting/color-coding of data elements, [0088]-[0092] disclosing selectable data items within multiple categories; as well as [0077] which discloses "different colorations"; and data requirement/missing data [0027], [0068], [0073], [0116]-[0117], and [0123].

It can be seen that each element is taught in Lipscher. Graphical cues in the form of coloration are disclosed in [0059], [0073], and [0077] and can correspond to categories (e.g. vital signs or test results, as in [0073] or [0077]) and missing data [0073]. Different coloration are specifically disclosed in [0077]. Lipscher further discloses categories with associated selectable data items [0088]-[0092]. Furthermore, Lipscher discloses data requirements in [0027], [0068], [0073], [0116]-[0117], and [0123]. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine graphical cues in the form of different colorations and selectable data items to satisfy the data requirement.

Claim 10:  Lipscher in view of Zakim discloses the method of claim 5. Lipscher further discloses:
notifying a user when said at least one data requirement has been met by said positive or negative selection of said selectable data items from each of said one or more categories, wherein said notifying includes providing said fully specified diagnosis code to said user.
[0088]-[0092] disclose selectable data items (check/cross, i.e., positive/negative) within multiple categories; [0027], [0068], [0073], [0116]-[0117], and [0123] disclose ensuring complete data; [0117] and [0122] disclose providing ICD-9, CPT, and E&M codes, or fully specified diagnosis codes, i.e. notifying as defined in the claim.

Claim 16:  Lipscher in view of Zakim discloses the computer-based tool of claim 15. Lipscher further discloses:
said code for causing the one or more devices to execute said at least one GUI control includes code for causing the one or more devices to activate, in response to determining that said at least one data requirement has not been met, a graphical indicator on the second GUI element indicating at least one category of the one or more categories for which an associated selectable data item has not been selected.
[0073] and [0123] disclose a graphical indicator indicating that the data requirement has not been met, and [0123] discloses the indicators being "used to indicate that specific information associated with a step in the medical encounter workflow is missing." where "specific information associated with a step" is a category being indicated and a manner of providing this information is positively or negatively selecting it, as in [0088]-[0092].

Claim 17:
activate one or more graphical cues on said one or more selectable data items based on said category of said each of the one or more selectable data items, wherein said one or more graphical cues correspond to different categories of said one or more categories; and
[0088]-[0092] disclose categories with selectable data items; [0059], [0073], and [0123] disclose graphical cues corresponding to different categories.

It can be seen that each element claimed is taught in Lipscher. As discussed in Lipscher, there are multiple graphical cues possible, including highlighting [0059], underlining [0059], color [0073], symbols ([0123], Fig. 97), text ([0123], Fig. 97), and outlining ([0123], Fig. 97). The claim language necessitates no specific graphical cue, and Lipscher discusses numerous types. Lipscher further discloses these cues corresponding to categories, such as vital signs [0073], symptoms (Fig. 97), and physical exam (Fig. 97), and a data requirement/missing data ([0027], [0068], [0073], [0116]-[0117], and [0123]). Lipscher further discloses categories with associated selectable data items [0088]-[0092]. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine graphical cues with the selectable data items based on the category of the selectable data items in order to satisfy the data requirement. 

modify a graphical cue of said one or more graphical cues when a selectable data item of a corresponding category of said one or more categories has been positively or negatively selected.
 [0074] and [0076] disclose modifying visual indicators (i.e. graphical cues) corresponding to "new entries, deleted entries, or…history of changes." in the context of a “drug allergy” category, and discloses a control element that “permits deletion, reversion, or acceptance of the new entry” (positive/negative selection).

Claim 18:  Lipscher in view of Zakim discloses the computer-based tool of claim 17, as discussed above. Lipscher further discloses:
said code for causing the one or more devices to activate said one or more graphical cues on said each of the one or more selectable data items includes code for causing the one or more devices to utilize color to identify selectable data items of a first category which represents that an item in said first category must be positively or negatively selected.
[0059] and [0073] disclosing highlighting/color-coding of data elements, [0088]-[0092] disclosing selectable data items within multiple categories; as well as [0077] which discloses "different colorations"; and data requirement/missing data [0027], [0068], [0073], [0116]-[0117], and [0123].

It can be seen that each element is taught in Lipscher. Graphical cues in the form of coloration are disclosed in [0059], [0073], and [0077] and can correspond to categories (e.g. vital signs or test results, as in [0073] or [0077]) and missing data [0073]. Lipscher further discloses categories with associated selectable data items [0088]-[0092]. Furthermore, Lipscher discloses 

Claim 22:  Lipscher discloses the method of claim 21, as discussed above.

While Lipscher does disclose receiving one or more inputs to determine a fully specified diagnosis code, as discussed above with regard to claim 21, Lipscher does not explicitly disclose “wherein the evaluating the inputs comprises excluding one or more diagnosis codes of the plurality of diagnosis codes from consideration during each iteration based on the inputs.” However, Zakim does disclose this limitation, specifically:
wherein the evaluating the inputs comprises excluding one or more diagnosis codes of the plurality of diagnosis codes from consideration during each iteration based on the inputs.
Col. 20, Lines 55-67, disclosing using obtained data regarding a patient for confirming/excluding diagnoses from the differential diagnosis. Also see Col. 24, Lines 30-34, Lines 60-67; and Col. 38 Lines 25-33.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Lipscher with the above limitation as disclosed by Zakim.  
Lipscher in order to “generate a set of the most reasonable diagnostic possibilities (the differential diagnosis)” (Zakim:  Col. 21-22, Lines 58-9, specifically Lines 67-1).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscher et al. (US 2005/0273363 A1), hereinafter Lipscher, in view of Zakim (US 7,379,855 B1), further in view of Karstens (US 2009/0125850 A1).

Claims 4 and 14:  Lipscher in view of Zakim discloses the method of claim 3 and the computer-based tool of claim 13, as discussed above. Lipscher further discloses:
determining, based on said selection of said one or more selectable data items, that said at least one data requirement has been met; and
[0104], [0135], and Figures 33 and 66 disclose a nurse interface in which order status may be indicated (complete or not complete) by a nurse using selectable data items (check mark and slash) wherein the indication of order status corresponds to whether the data requirement has been met.

While Lipscher does disclose a graphical user interface, Lipscher does not explicitly detail the closing of the various GUI elements, specifically regarding ”applying, in response to said determining that said at least one data requirement has been met, a second control command to said GUI to enable closing of said second GUI element.” However, Karstens does disclose applying, in response to said determining that said at least one data requirement has been met, a second control command to said GUI to enable closing of said second GUI element, specifically:
automatically applying, in response to said determining that said at least one data requirement has been met, a second control command to said GUI to enable closing of said second GUI element.
[0007] and [0010] configurable rules which enable the GUI control, such as a close/exit button on a GUI element, to be selected. Lipscher discloses [0027], [0068], [0073], [0116]-[0117], and [0123] ensuring complete data, as discussed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Lipscher with applying, in response to said determining that said at least one data requirement has been met, a second control command to said GUI to enable closing of said second GUI element as disclosed by Karstens. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lipscher in order to permit the user to "activate the close window control" (Karstens:  [0010]).

Response to Arguments
Regarding nonstatutory double patenting, applicant’s amendments are sufficient and have rendered the claims patentably distinct, and the associated rejection has been withdrawn.

Regarding 112(b), applicant’s arguments are persuasive, and the associated rejection has been withdrawn.

Regarding 102/103, due to applicant’s amendments, the 102 rejection of claims 1-3, 5, 6, 10-13, and 15 has been withdrawn. However, upon further consideration due to applicant’s amendments, claims 1-3, 5-13, 15-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscher et al. (US 2005/0273363 A1), hereinafter Lipscher, in view of Zakim (US 7,379,855 B1). 
Additionally, claims 4 and 14 are now rejected under 35 U.S.C. 103 as being unpatentable over Lipscher et al. (US 2005/0273363 A1), hereinafter Lipscher, in view of Zakim (US 7,379,855 B1), further in view of Karstens (US 2009/0125850 A1). 
New claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lipscher et al. (US 2005/0273363 A1), hereinafter Lipscher.
As discussed above in the modified rejection, Lipscher largely discloses applicant’s amendments to the claims, including new claim 21, while Zakim discloses the “excluding” limitation and new claim 22. Briefly, Lipscher [0068] discloses requesting further information to complete parameters for billing a specific code, such as an ICD-9 code (i.e. diagnosis code) as in [0116], wherein completing the parameters is the stop condition. [0123], for example, discloses obtaining additional information to satisfy a variety of reasons (i.e. stop conditions). While Lipscher does not explicitly disclose the new “excluding” limitation, Zakim does disclose this limitation, such as in Col. 20, Lines 55-67, which disclose using obtained data regarding a patient for confirming/excluding diagnoses from the differential diagnosis. A more thorough 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626